N. PATRICK CROOKS, J.
¶ 1. This case is before the court on certification from the Court of Appeals, District III, pursuant to Wis. Stat. § 809.61 (1999-2000).1 The parties dispute whether a default judgment on the merits from the Bad River Band Tribal Court should be granted full faith and credit under Wis. Stat. § 806.245 when the same matter has also resulted in a judgment and orders from a Wisconsin circuit court. This case was certified by the court of appeals in order to resolve the issue of full faith and credit left unresolved in Teague v. Bad River Band of the Lake Superior Tribe of Chippewa Indians, 2000 WI 79, 236 Wis. 2d 384, 612 N.W2d 709 (Teague II).
¶ 2. I would hold that the circuit court was required by Wis. Stat. § 806.245 to give full faith and credit to the tribal court judgment declaring the employment contracts at issue void and, thus, unenforceable. Accordingly, I would reverse the order denying a *69motion to reopen the judgment of the circuit court, which awarded damages to Jerry Teague (Teague), and remand for dismissal of the complaint, along with the garnishment action brought on behalf of Teague. Since my holding would resolve the underlying dispute, I need not address the Band's other claims of error.2
¶ 3. Teague commenced this action in the Ash-land County Circuit Court against the Bad River Band of Lake Superior Tribe of Chippewa Indians (Band) for breach of employment contracts. While this action was pending, the Band brought a declaratory judgment action in tribal court seeking a declaration that the contracts were invalid. Although Teague participated in discovery and was given proper notice of the proceedings, he refused to participate further in the tribal court proceedings.3 On July 25, 1997, the tribal court held a hearing, reviewed the deposition transcripts and other discovery, which had been assembled in both cases, and granted the Band's motion for a default judgment. The Bad River Tribal Court found that both the 1993 and 1995 employment agreements between Teague and the *70Band were void. See Bad River Tribal Court Findings of Fact, Conclusions of Law and Order for Default Judgment (R. 103:51-55).
¶ 4. Though both the circuit court and tribal court were aware of suits in the other court, each continued with its proceedings. The tribal court proceeded to a hearing on the breach of contract claims and was the first to grant judgment. The tribal court entered a default judgment against Teague.4 In the circuit court, Teague commenced a garnishment action after the circuit court had rendered its judgment awarding damages to Teague. The Band unsuccessfully asked the circuit court to dismiss the garnishment action. Teague v. Bad River Band of the Lake Superior Tribe of Chippewa Indians, 229 Wis. 2d 581, 599 N.W.2d 911 (Ct. App. 1999) (Teague I). The Band then appealed the circuit court's judgment awarding Teague damages for breach of contract and, with leave of the court of appeals, appealed the circuit court's refusal to dismiss the garnishment proceeding. The court of appeals reversed the judgment and order on the grounds that the circuit court was required to give full faith and credit to the tribal court's judgment under Wis. Stat. § 806.245. Id. The court of appeals did not reach other issues raised on appeal, because the finding regarding full faith and credit disposed of the case. Id. at 584.
*71¶ 5. Pursuant to our comments in Teague II, and comments by the court of appeals, the circuit courts in the 10th Judicial Administrative District and the Chippewa tribal courts successfully drafted and agreed to protocols.5 It is important to note that at the time of the comity conference regarding jurisdiction, only the Draft Protocol was in existence. The Final Protocol had yet to be adopted. Although the Final Protocol retains much of the Draft Protocol, it specifies additional considerations in determining-the allocation of jurisdiction (see Tribal I State Protocol for the Judicial Allocation of Jurisdiction Between the Four Chippewa Tribes of Northern Wisconsin and the Tenth Judicial District of Wisconsin, § 7, Bad River's Appendix 000225-000227 (2001)). More importantly, the Final Protocol contains a mechanism for resolving deadlocks, such as the deadlock that occurred at the comity conference between the circuit court and the tribal court in this case (see Final Protocol, § 6(c)).6 Finally, it is important to note that, at *72this time, the Final Protocol has application only to the tribes located within the 10th Judicial Administrative District. The Final Protocol does not apply to all tribes and circuit judges throughout the State of Wisconsin.
¶ 6. As noted above, on remand the circuit court and the tribal court were unable, at a jurisdictional allocation conference, to resolve the central conflict in this case. The circuit court denied the Band's motion under Wis. Stat. § 806.07 for relief from the judgment. Both the tribal court and the circuit court refused to withdraw their earlier judgments. The Band appealed the circuit court's decision to the court of appeals. The Court of Appeals, District III, certified this case to resolve the full faith and credit issue left undecided in Teague II.
I. FACTS
¶ 7. The relevant facts are not in dispute and were adequately set forth in detail in Teague II, 2000 WI 79, and are, therefore, set forth in a more summary fashion here.
¶ 8. The Band is a federally recognized Indian tribe, which possesses inherent powers of self-government over its members and its territory pursu*73ant to the Indian Reorganization Act of 1934 (IRA), 25 U.S.C. §§ 461-479 (1983). As a government, the Band is governed by two documents: the Bad River Band of the Lake Superior Tribe of Chippewa Indians Constitution adopted under Section 16 of the IRA, and a corporate charter issued by the Secretary of the U.S. Department of Interior pursuant to Section 17 of the IRA. See 25 U.S.C. §§ 476 & 477 (1983).
¶ 9. The Band operates a tribal enterprise, the Bad River Casino, on its reservation in accordance with the Indian Gaming Regulatory Act, 25 U.S.C. § 2701. Teague was hired in April 1993 to manage the casino. He served as the casino general manager from April 1993 to July 1995.
¶ 10. Teague's employment as gaming general manager was formalized in contracts drafted in 1993 and again in 1995. The 1993 contract was for a three-year employment period and was signed by the tribal chairperson, Donald Moore, Sr. The 1995 contract was signed by Teague and Moore's successor, then tribal chairperson Elizabeth Drake, and provided for an increase in severance and bonus benefits. While the tribal chair signed the 1995 contract, the tribal council failed to ratify this agreement. The Bureau of Indian Affairs did not approve either contract. Both contracts contained a clause that provided for disputes over termination of the agreement to be handled by arbitration, pursuant to Chapter 788 of the Wisconsin statutes.
¶ 11. In the summer of 1995 Teague left employment with the Band and filed a suit in circuit court to compel arbitration on the 1993 and 1995 documents.7
*74¶ 12. Teague commenced his action in the Ash-land County Circuit Court, the Honorable Thomas J. Gallagher presiding, against the Bad River Band of Lake Superior Tribe of Chippewa Indians alleging breach of employment contracts. In September 1996 the Band made a motion to dismiss the case on sovereign immunity grounds, which the circuit court denied. Teague I. The circuit court determined that the arbitration clause in the documents along with the "sue or be sued" clause in the Band's corporate charter, waived the Band's sovereign immunity.8 The Band did not appeal this ruling. One month later, in October 1996, the Band amended its answer to include an affirmative defense, alleging that the employment agreements were invalid because they did not comply with the requirements of the Band's corporate charter.9 No objections were made to the Band's amended answer.
*75¶ 13. In December 1996, while the circuit court case was pending, the Band filed a complaint in the Bad River Tribal Court seeking a ruling on the validity of the 1995 agreement, but subsequently amended the complaint to include the 1993 agreement also. In January 1997 the Band sought a stay in the circuit court proceedings contending that the validity of the contracts raised fundamental questions of tribal law. The Band claimed that notions of comity and the tribal exhaustion doctrine necessitated that the Band have the first opportunity to resolve the matter.10 The circuit court denied the Band's motion for a stay in February 1997.
*76¶ 14. In March 1997 the Band filed a second amended complaint, which addressed the formation of the agreements, as well as the actual and apparent authority of the tribal chair to act on behalf of the tribal council.11 Teague acknowledged personal service of the Band's complaint and participated in discovery, but refused to participate further in the tribal court proceedings. Accordingly, Teague failed to plead responsively in the tribal court, failed to seek a stay of the tribal court proceedings, and failed to appear before the tribal court in order to challenge its personal or subject matter jurisdiction. After due notice to Teague the Band filed for, and obtained, a default judgment in tribal court which declared the 1993 and the 1995 agreements void.12 While the circuit court was aware of the tribal court proceedings, it proceeded to grant a judgment to Teague after the tribal court had already granted its judgment. Teague then sought to enforce the circuit court judgment through garnishment.
¶ 15. The Band appealed both the circuit court's judgment, and its refusal to dismiss the garnishment action, to the court of appeals. That court reversed in 1999, concluding that the circuit court was required, based on Wis. Stat. § 806.245, to give full faith and credit to the tribal court's default judgment, which had concluded that the contracts were void and not binding on the Band.
*77¶ 16. This court reversed the court of appeals' decision concluding that the issues of full faith and credit could not be considered until the issue of judicial allocation of jurisdiction pursuant to principles of comity was addressed. See Teague II, 2000 WI 79, ¶ 37. As a result, the case was remanded for a jurisdictional allocation conference to apply the principles of comity. This court ordered the circuit court and the tribal court to "confer for purposes of allocating jurisdiction between the two sovereigns." Id. As noted previously, the circuit court and the tribal court met, but no agreement was reached. After the jurisdictional allocation conference, both the circuit court and the tribal court refused to reopen their respective judgments.
¶ 17. The Band appealed the circuit court's decision to the court of appeals. The court of appeals, District III, certified the case to this court to resolve issues left undecided in Teague v. Bad River Band of the Lake Superior Tribe of Chippewa Indians, 2000 WI 79, 236 Wis. 2d 384, 612 N.W2d 709 (Teague II).
II. FULL FAITH AND CREDIT — WIS. STAT. § 806.245
¶ 18. The Band contends that this case should be dismissed because the circuit court failed to give full faith and credit to the tribal court's decision.13
¶ 19. Teague, however, disagrees and argues that the circuit court properly exercised discretion to reaffirm denial of the Band's request for Wis. Stat. § 806.245 recognition of the tribal court judgment. See Pl.-Resp't Br. at 25-40. Accordingly, Teague maintains *78that the circuit court's exercise of discretion should be affirmed because that court examined the relevant facts, applied the proper standard of law, and reached a conclusion a reasonable court could reach.14
¶ 20. In support of his argument Teague argues that the circuit court considered and applied the principles of comity established in Teague II and the various draft protocols in reaching its decision.15 He has also argued that the action was filed first in state court; therefore, the decision in that court controls. As a result, Teague maintains that the circuit court duly followed the instructions of this court and applied principles of comity to the facts presented. To further support his position Teague maintains that statutory factors, under Wis. Stat. § 806.245, do not prevent affirmance because resolution of this case does not depend on a question of full faith and credit under the statute. Instead, Teague argues that given the unique nature and history of the parties' dispute, comity and jurisdictional allocation control, because the Teague II opinion did not address the statutory factors.
¶ 21. I disagree with Teague's analysis of the statute. Wisconsin Stat. § 806.245 is titled, "Indian tribal documents: full faith and credit" and clearly applies in this case because the tribal court judgment meets all of the statutory requirements. It appears that *79Teague does not dispute that the requirements of the statute are met; instead, he claims that the express terms of the statute no longer control this case. Teague's argument, however, misinterprets our opinion in Teague II.
¶ 22. In Teague II this court directed the circuit court and the tribal court to consider comity and jurisdictional allocation issues. We directed that comity issues be considered to resolve this matter before we would apply the statute. While this effort was successful in helping to foster the process resulting in the adoption of protocols, and in encouraging communication between the tribal court and circuit court, it was unsuccessful in resolving these matters.16 We must, therefore, now apply Wis. Stat. § 806.245.
¶ 23. This case requires the interpretation and application of the full faith and credit statute, Wis. Stat. § 806.245, to the facts. This case, thus, presents a question of law that we review de novo. Teague v. Bad River Band of the Lake Superior Tribe of Chippewa Indians, 2000 WI 79, 236 Wis. 2d 384, 612 N.W.2d 709 (Teague II). The goal of statutory interpretation is to discern and give effect to the intent of the legislature. *80County of Jefferson v. Renz, 231 Wis. 2d 293, 301, 603 N.W.2d 541 (1999). This court must first look to the plain language to discern intent. Id. at 301-02. If the language of the statute is plain and unambiguous, this court need not look beyond it to determine the meaning of the statute. City of Muskego v. Godec, 167 Wis. 2d 536, 545, 482 N.W2d 79 (1992). If the statute is ambiguous or unclear, this court may look to the legislative history and other extrinsic evidence to discern legislative intent. Renz, 231 Wis. 2d at 302. In this case, I conclude that Wis. Stat. § 806.245 is clear and unambiguous. I, therefore, apply the clear statutory provisions to the undisputed facts of the case.
¶ 24. Wisconsin Statute § 806.245(1) provides:
806.245. Indian tribal documents: full faith and credit.
(1) The judicial records, orders and judgments of an Indian tribal court in Wisconsin and acts of an Indian tribal legislative body shall have the same full faith and credit in the courts of this state as do the acts, records, orders and judgments of any other governmental entity, if all of the following conditions are met:
(a) The tribe which creates the tribal court and tribal legislative body is organized under 25 USC 461 to 479.
(b) The tribal documents are authenticated under sub. (2).
(c) The tribal court is a court of record.
(d) The tribal court judgment offered in evidence is a valid judgment.
(e) The tribal court certifies that it grants full faith and credit to the judicial records, orders and judgments of the courts of this state and to the acts of other governmental entities in this state.
*81The statute reflects the belief that Indian tribes are considered "domestic dependent nations" and, therefore, "exercise inherent sovereign authority over their members and territories." Oklahoma Tax Comm'n v. Citizen Band Potawatomi Indian Tribe, 498 U.S. 505, 509 (1991). Under federal law, Indian tribes are separate sovereigns. California v. Cabazon Band of Mission Indians, 480 U.S. 202, (1987). According to the Restatement (Second) of Conflicts § 86, when courts of separate sovereigns both have jurisdiction over the same matter, the court first rendering judgment is commonly entitled to have its judgment receive full faith and credit by the other jurisdiction.
¶ 25. While Teague has argued that this may result in a rush to judgment, and, therefore, that the "first to file" rule17 as established in Syver v. Hahn, 6 Wis. 2d 154, 95 N.W.2d 161 (1959), should be implemented, adoption of that rule would be inconsistent with Wis. Stat. § 806.245 and was rejected by this court in Teague II. The statute is a declaration by the Wisconsin Legislature that state courts are required, if the statutory conditions are met, to give tribal court judgments full faith and credit. If a tribal court judgment, therefore, meets all of the statutory requirements, full faith and credit must be accorded to it. As noted ábove, Teague has argued that the Syver "first to file" rule should apply in this case. As we stated in Teague II this argument fails because unlike circuit courts within the state, which possess concurrent jurisdiction, tribal courts are courts of separate sovereign entities. State circuit courts, therefore, have no author*82ity to limit, modify or control the power of the tribal court or vice versa. In this case the tribal court issued its judgment first; therefore, the question before this court is whether or not that judgment is valid and, therefore, entitled to full faith and credit under Wis. Stat. § 806.245.
¶ 26. In considering the statutory requirements contained in Wis. Stat. § 806.245(l)(a)-(e), I would find that all have been met in this case. Wisconsin Stat. § 806.245(1) states that judgments of an Indian tribal court in Wisconsin "shall have the same full faith and credit in the courts of this state as do the acts, records, orders and judgments of any other governmental entity . . ." if certain conditions are met. (Emphasis added.)18 In the lower courts questions were raised by Teague regarding Wis. Stat. § 806.245(l)(d), concerning the validity of the tribal court judgment in this case.
¶ 27. In order to determine if a tribal court judgment is valid, I look to Wis. Stat. § 806.245(4), which includes six statutory requirements that must be met before the tribal court judgment will be considered valid as required by Wis. Stat. § 806.245(l)(d).
¶ 28. However, before applying the statutory requirements, it is important to discuss what occurred at the tribal court hearing. Pursuant to the Band's motion for default judgment, notice was given of the motion for default judgment which was heard on July 25, 1997, at the Bad River Tribal Court, the Honorable Alton Smart, presiding. A written transcript of the proceeding was made available on August 18, 1997. Written Tr. of Proceeding, Bad River Tribal Court (R. 103:56-67).
*83¶ 29. At the tribal court hearing, John Jacobson, an attorney in the firm Jacobson, Buffalo, Schoessler & Magnuson, represented the Bad River Tribal Council. Jacobson presented the tribed court with a brief or memorandum in support of the Band's motion for default judgment and five exhibits. He also presented proposed findings of fact, conclusions of law, and order for default judgment to the tribal court.
¶ 30. The first exhibit presented by Jacobson was the acknowledgment of service of the second amended complaint in the matter, signed on March 25, 1997, by Michael Erhard, attorney for Teague.
¶ 31. The second exhibit presented was an affidavit from Joseph E Halloran, also an attorney in the Jacobson law firm. The affidavit stated that on the 12th of May 1997 Halloran spoke by telephone with Michael Erhard, Teague's attorney, and Erhard informed Hallo-ran that Teague did not intend to appear in these proceedings or participate in any fashion. He did acknowledge, however, the service of process. Apparently, it was Teague's view that his case in the circuit court against the Band might be jeopardized if he did participate.
¶ 32. The third, fourth, and fifth exhibits presented were the transcripts of the depositions of Donald Moore, Elizabeth Drake, and Jerry Teague.
¶ 33. Based on the information presented Judge Smart determined that the tribal court had jurisdiction, that Teague was served with a summons and a second amended complaint, that he failed to appear in the action, and that, he was, therefore, in default. Written Tr. of Proceeding, Bad River Tribal Court (R. 103:56-67). See also Bad River Tribal Court Findings of Fact, Conclusions of Law, and Order for Default Judg*84ment (R. 103:51-55). Upon reaching the conclusion that Teague was in default, Judge Smart stated on the record:
I will approve that motion [Motion for Default Judgment] there to, with the Findings of Fact that have already been presented here, I have read through them already, looked at them already, they pertain to what the proceedings are here today. Unfortunately, that Mr. Teague failed to respond to, to his right to be able to express his thoughts on these particular issues here at the Court at this time. Court does find him in a Default Judgment.
(R. 103:56-67)
¶ 34. Having considered the tribal court hearing and that court's granting of a default judgment, I now turn to the statutory requirements that must be met for the tribal court judgment to be considered valid in accord with Wis. Stat. § 806.245. Teague has claimed, specifically, that Wis. Stat. § 806.245(4)(c) and (d) were not satisfied in this case in that the judgment was not on the merits, and that it was procured by fraud and coercion. I would review all of the requirements of Wis. Stat. § 806.245(4), which provides:
806.245(4) In determining whether a tribal court judgment is a valid judgment, the circuit court on its own motion, or on the motion of a party, may examine the tribal court record to assure that:
(a) The tribal court had jurisdiction of the subject matter and over the person named in the judgment.
(b) The judgment is final under the laws of the rendering court.
(c) The judgment is on the merits.
*85(d) The judgment was procured without fraud, duress or coercion.
(e) The judgment was procured in compliance with procedures required by the rendering court.
(f) The proceedings of the tribal court comply with the Indian civil rights act of 1968 under 25 USC 1301 to 1341.
¶ 35. As noted above, in determining whether a tribal court judgment is valid, Wis. Stat. § 806.245(4)(a) requires the circuit court to determine that "[t]he tribal court had jurisdiction of the subject matter and over the person named in the judgment." Generally, the minimum contacts analysis, which applies to an assertion by a state court of jurisdiction over citizens of another state, established in Int'l Shoe Co. v. Washington, 326 U.S. 310 (1945), has also been used when courts have considered the power of a tribal court to exercise jurisdiction over persons who are not members of the tribe. See Hinshaw v. Mahler, 42 F.3d 1178 (9th Cir. 1994).
¶ 36. Here, I am satisfied that the tribal court had both personal and subject matter jurisdiction. The case concerned purported contracts, which were signed on the Bad River Reservation for services to be performed on the reservation. For more than two years, Teague was in charge of the Band's biggest business.19 He worked daily on the Bad River Reservation. His employ*86ment contracts were signed on the reservation. Jurisdiction over such matters clearly is consistent with the minimum contacts requirement of Int'l Shoe, and with the Bad River Band Tribal Court Code. Moreover, personal jurisdiction over Teague seems conceded by virtue of his counsel's acknowledgement of service of process of the Band's amended complaint.
¶ 37. In addition, after service of the second amended complaint, Teague failed to file any responsive pleading, including one contesting jurisdiction.20 This seems inconsistent with the exhaustion requirements set forth in Iowa Mutual Insurance Company v. LaPlante, 480 U.S. 9 (1987), in that Teague failed, in any form, to contest the tribal court's jurisdiction over him or over the agreements at issue.
¶ 38. Teague's contacts with the Band, the provisions of the tribal code, and his acceptance of service of process, gave the tribal court personal jurisdiction over him. See Montana v. United States, 450 U.S. 544 (1981).
¶ 39. With respect to subject matter jurisdiction, section 106.1 of the tribal court code — the jurisdictional section invoked by the Band — gives the tribal court jurisdiction over "all actions arising out of events or *87occurrences on the Bad River Reservation". Resp't Br. of Band in Teague II, at 23 (citing App. 0202). It seems clear, based on undisputed facts, that there was subject matter jurisdiction in the tribal court. Section 112.2 of the Band's Rules of Civil Procedure provides that upon failure of a defendant to appear at the time stated in the summons, the plaintiff may proceed to offer evidence including proof that the defendant was served with a summons and complaint and the court may render a judgment granting such relief as requested in the complaint that the evidence warrants. See Bad River Tribal Court Findings of Fact, Conclusions of Law and Order for Default Judgment (Finding of Fact number 2) (R. 103:51-55).
¶ 40. The next statutory requirement, Wis. Stat. § 806.245(4)(b), states that the circuit court may examine the tribal record to assure that "[t]he judgment is final under the laws of the rendering court." Judge Smart's Findings, Conclusions, and Order, which were filed on August 18, 1997, clearly seem to reflect a final decision of the case before him.21 Since no appeal was filed by September 17, 1997, the deadline for filing an appeal, the judgment of the tribal court is final for purposes of tribal court appellate practice as well.
¶ 41. Wisconsin Stat. § 806.245(4)(c) states that the circuit court may examine the tribal court record to determine if "[t]he judgment is on the merits." Here, the tribal court's judgment is valid on the merits notwithstanding the fact that Teague chose not to participate. Under Wisconsin law a default judgment is considered to be a judgment on the merits, as to matters which *88were pleaded in the complaint.22 This court has held that the preclusive effect of a default judgment extends to "the material issuable facts, which are well pleaded in the declaration or complaint." Klaus v. Vander Heyden, 106 Wis. 2d 353, 359-60, 316 N.W2d 664 (1982). The specific matters pleaded in the amended complaint before the tribal court were: (1) that the purported contracts, executed by the tribal chairpersons, which Teague seeks to enforce were void because they had not been approved by the Bad River Tribal Council nor by the United States Department of Interior; and (2) that neither of the persons who signed the purported contracts could bind the Band based on the tribal constitution and corporate charter. Judge Smart made specific findings of fact and conclusions of law on each of those points pursuant to Rule 112.1 of the Band's Rules of Civil Procedure. Those findings and conclusions were on the merits of the action before him. Teague's claim that since the circuit court was reserving for its determination issues covering the validity and enforceability of the contracts, the tribal court could not reach the merits of those issues, is without legal support. The statute does not authorize a circuit court to deprive a tribal court of the right to decide such issues where the tribal court has jurisdiction over the person and subject matter involved.
¶ 42. Next, Wis. Stat. § 806.245(4)(d) permits the circuit court to examine the tribal court record to ascertain that "[t]he judgment was procured without *89fraud, duress or coercion." In his brief in Teague II, Teague advanced several theories to support his argument that "fraud" and "coercion" tainted the tribal court proceedings, so as to bar a grant of full faith and credit to the tribal court judgment. First, Teague argued that the circuit court "believed that if the Band intended to expand its Tribal Court action, it should have first returned to state court." Resp't Br., Teague II, at 38 (citing Pet'r's Br., Teague II, at 42). Second, Teague maintained that "the Band's counsel failed to fully appraise the Tribal Court of the status of the state court proceedings." Id. He also maintained that he faced a dilemma as to whether to participate and litigate in two courts, and that this amounted .to coercion.
¶ 43. The Band submits that the extensive record in the tribal court is without any support for these claims. I agree. There is nothing in the record to indicate that the circuit court directed the Band to return to state court before amending its pleadings in the tribal court. In addition, the Band's counsel explicitly informed the circuit court that "I wouldn't want to be precluded . . . we'll have to consider whether or not we'll amend the complaint in Tribal Court," to which the Circuit Court simply said "Ókay." Resp't Br. of Bad River Band in Teague II at 38. If Teague believed that the Band somehow improperly ignored the circuit court, it was incumbent upon him to inform either the circuit court or the tribal court or both.
■¶ 44. Teague was represented by counsel throughout all of his court proceedings, including during the three depositions which were submitted to the tribal court. Through counsel, Teague expressly declined to participate further in the tribal court proceedings. At no time did he file any objection to the judge appointed to hear his case, or to the procedure in the *90tribal court, or any other aspect of the tribal court process. The Band's counsel sent Teague's counsel a copy of Judge Smart's August 18,1997 Findings of Fact, Conclusions of Law and Order for Default Judgment, and again no allegation of fraud, duress, or coercion was raised as to that record.
¶ 45. Furthermore, as noted previously, in the tribal court proceedings, the Band's counsel filed an affidavit that recited a telephone conversation that the Band's counsel had with Teague's counsel. The affidavit stated that Erhard, Teague's attorney, informed Attorney Halloran that Teague did not intend to appear in these proceedings or participate in any fashion, although he did acknowledge the service of process. See Resp't Br. of Bad River Band in Teague II at 39. During the motion for default judgment hearing, the Band's counsel pointed out to the tribal court that Teague did not file an answer or motions, and, therefore, he was in default. The Band's counsel also indicated that while Teague had litigation pending in a different court that should have had no influence over Teague's decision not to participate in the tribal court proceedings. Id. at 39.
¶ 46. As a result of the affidavit and the presentation made to the tribal court, it is clear that the tribal court was informed of the existence and nature of the circuit court proceedings. There is nothing in the record to indicate that the tribal court was misled about the status of the circuit court action or that fraud was practiced upon it in any manner. Teague could have sought comity from the tribal court for the circuit court's actions, but he failed to do so. If Teague thought that the tribal court was not "fully appraised," he could have done so, but did not. Teague's claim that he was in a dilemma over whether to participate in the tribal *91court proceedings, and thus to have to litigate his claim in two courts, does not amount to coercion.
¶ 47. The next statutory requirement, Wis. Stat. § 806.245(4)(e), authorizes the circuit court to examine whether a tribal court judgment "was procured in compliance with procedures required by the rendering court." In this case, all of the pleadings, motions, service of process, notices and hearings appear to comply with those portions of the tribal court code that are referred to in the record before us. There is nothing to indicate anything out of the ordinary or irregular with regard to the record of the tribal court.
¶ 48. Finally, Wis. Stat. § 806.245(4)(f) provides that the circuit court may examine the tribal court record to determine if "[t]he proceedings of the tribal court comply with the Indian civil rights act of 1968 under 25 USC 1301 to 1341." The Indian Civil Rights Act imposes most of the requirements of the Bill of Rights on Indian tribal governments. The affidavit of the tribal court clerk, Robin F. Powless, states that the Bad River Band Tribal Court applies, and complies, with that Act and the record seems to reflect the same. There is no suggestion that Teague was denied due process or equal protection. It appears that he was afforded all of the rights required by the tribal court code. The tribal court made reasoned findings and conclusions based on the record which was established, among other things, on depositions that Teague participated in, and during which he was represented by counsel.
¶ 49. If the above statutory requirements are met, then full faith and credit is available under the statute. Based on the tribal court record and the analysis reflected in the Findings of Fact, Conclusions of Law, and Order for Judgment, it seems clear that all of the *92statutory requirements in Wis. Stat. § 806.245(4) (a)-(f) have been satisfied, and that the judgment rendered by the tribal court is a valid one.
¶ 50. Teague argues that if he had gone to tribal court, he may not have received a fair hearing. He justifies denying full faith and credit to the tribal court judgment on the absence of a jury system, lack of separation of powers, and no contract law for the Band. Nevertheless, neither the circuit court, nor Teague, has cited anything in the actual record of the tribal court proceedings that support the contention that full faith and credit should be denied on that basis. The Wisconsin Legislature has incorporated protections for a non-tribal member in Wis. Stat. § 806.245, while also respecting tribal court systems. It is clear that the statute allows state courts to examine the tribal court record, but not to question the tribal court structure beyond those conditions contained in the plain language of the statute.23 The requirements of Wis. Stat. § 806.245 are stated in mandatory, not discretionary, terms and require that full faith and credit be given to the tribal court judgment rendered here. Wis. Stat. § 806.245(1) states, "The judicial records, orders and judgments of an *93Indian tribal court in Wisconsin . . . shall have the same full faith and credit in the courts of this state . .. (Emphasis added.) Since the conditions required by Wis. Stat. § 806.245 have been met, according full faith and credit to the tribal court's judgment is required.
III. CONCLUSION
¶ 51. I would hold that Wis. Stat. § 806.245 requires the circuit court to give full faith and credit to the Bad River tribal court judgment declaring the employment agreements void and, thus, unenforceable. As a result, I would reverse the order denying the motion to reopen the judgment of the circuit court, and we remand for dismissal of the complaint, along with the garnishment action brought on behalf of Teague.
By the Court. — The order of the circuit court is reversed and the cause is remanded.

 All subsequent references to the Wisconsin Statutes are to the 1999-2000 version unless otherwise indicated.


 The Band also asserts that the circuit court erred by: (1) estopping the Band from arguing as an affirmative defense that the employment contracts had not received federal approval as required by the Band's corporate charter; (2) excluding all Band tribal members from the jury pool; (3) excluding exhibits submitted by the Band; and (4) refusing to give jury instructions requested by the Band. Since my determination regarding the full faith and credit issues resolves this case, I will not review these other claims of error.


 While Teague acknowledged service of the Band's second amended complaint in this action, he failed to file an answer or responsive pleading or otherwise appear or participate in the proceedings.


 In the tribal court proceedings the Band's counsel filed an affidavit that recited a telephone conversation that the Band's counsel had with Teague's counsel. The affidavit states that on the 12th of May 1997 Attorney Joseph Halloran spoke by telephone with Michael Erhard, Teague's attorney, and Erhard informed Halloran that Teague did not intend to appear in these proceedings or participate in any fashion although he did acknowledge the service of process. Written Tr. of Proceeding, Bad River Tribal Court (R. 103:56-67).


 See Tribal/State Protocol for the Judicial Allocation of Jurisdiction Between the Four Chippewa Tribes of Northern Wisconsin and the Tenth Judicial District of Wisconsin (2001) (available online at http://www.wicourts.gov/media/pdf/ tribal%20agree.pdf).


 Final Draft Protocol § 6(c) states:
If the judges are unable to allocate jurisdiction at their conference as provided for in section 6(b), above, a third judge will be selected. The judge will be selected from a standing pool of judges, composed of four circuit judges and four tribal judges. Circuit Judges shall be appointed to the pool by the Chief Judge of the Tenth Judicial Administrative District. The Chief Tribal Judge of each Tribal Court which has approved this Protocol, or his or her designee, shall serve on the •pool. If fewer than four Tribal Courts approve this Protocol, then the Chief Judges of the Tribal Courts which do approve this Protocol shall jointly select a sufficient number of judges to bring the number of Tribal Judges in the pool up to four. All judges appointed to the standing pool *72shall remain in the pool until replaced. In the event a case is referred to the pool, any judge who is a member of the pool and who is a judge of the Tribal Court or Circuit Court from which the referral arises shall be removed from the pool for purposes of that referral. The parties shall then be given the opportunity to mutually decide on the judge. If the parties cannot agree on a judge, each party shall be allowed to preemptorily strike one judge from the pool, and of those remaining one judge shall be drawn at random. That judge shall join the two judges from the courts where the actions are pending, and a hearing de novo before all three judges will be scheduled. At the close of the hearing, the judges shall deliberate and decide as set forth in section 6(h), above.


 The parties dispute whether Teague quit or was fired from his position as casino general manager. However, this issue is *74not relevant to the resolution of the central issue in this case, regarding full faith and credit under Wis. Stat. § 806.245.


 The circuit court found that the Band operated its casino, an economic enterprise, under its corporate charter not under its constitution. Since the corporate charter contained a "sue or be sued" clause, the Band could not invoke sovereign immunity in regard to its casino operations. Additionally, the circuit court found that even if the Band was acting in the capacity of a government, it implicitly waived its sovereign immunity by agreeing to an arbitration clause in both agreements, given that a dispute could not be arbitrated without this waiver.


 The Band claimed, as an affirmative defense, that section 5(f) of the federal corporate charter requires that contracts over $1,000 in any one year be approved by the United States Department of Interior before they can be binding on the Band, and that the agreements here were never submitted and never received approval. The Band also asserted that the corporate charter requires tribal council approval, which was not granted *75in regard to the 1995 employment agreement. Apparently, there was also an issue raised, at least in the tribal court, over whether the 1993 agreement approved by the tribal council was different than the one executed by the tribal chairman.


 In general, the notion of comity refers to "the respect a court of one state or jurisdiction shows to another state or jurisdiction in giving effect to the other's laws and judicial decisions." Black's Law Dictionary 262 (7th Ed. 1999). For example, in family law and child custody matters, Wis. Stat. § 822.06(3), requires a Wisconsin state court to stay its proceedings and communicate with a court of another state when the same action is pending in both courts. In regard to a tribal court, comity refers to the principle of allowing a tribal court to determine its own jurisdiction in the first instance. See Iowa Mut. Ins. Co. v. LaPlante, 480 U.S. 9 (1987). It is this principle that we discussed in Teague II and prompted the establishment of the Tribal/State Protocol for the Judicial Allocation of Jurisdiction Between the Four Chippewa Tribes of Northern Wisconsin and the Tenth Judicial Administrative District of Wisconsin. The doctrine of tribal exhaustion was established as a matter of comity. Teague II., 236 Wis. 2d at 384. This doctrine requires exhaustion of all tribal court remedies before a claim may be entertained by a federal court. See National Farmers Union Ins. Cos. v. Crow Tribe of Indians, 471 U.S. 845 (1985).


 Teague v. Bad River Band of the Lake Superior Tribe of Chippewa Indians, 229 Wis. 2d 581, 586, 599 N.W.2d 911 (Ct. App. 1999) (Teague I).


 See Bad River Tribal Court Findings of Fact, Conclusions of Law and Order for Default Judgment (R. 103:51-55).


 As noted previously in footnote 2, the Band raises other arguments. We address the full faith and credit issue raised by the Band, which disposes of the case; therefore, the other arguments need not be addressed.


 Teague argues that the circuit court convened the conference as directed by this court, observed mutuality and respect, solicited the views of the tribal court, and expressly found that the parties had contracted for a state forum and that the Band had no contract law.


 See the Tribal/State Protocol for the Judicial Allocation of Jurisdiction Between the Four Chippewa Tribes of Northern Wisconsin and the 10th Judicial Administrative District of Wisconsin.


 Section 806.245 and the Final Protocol adopted in the Tenth Judicial Administrative District do not conflict with each other. The desired result of the Final Protocol is that the allocation of jurisdiction is to be decided prior to a court rendering a judgment. As a result, § 806.245 would only be triggered when both a tribal court and a circuit court have jurisdiction and one court has rendered a judgment, as in this case. Jurisdictional disputes are addressed by the Final Protocol since it is anticipated that neither court would have yet rendered a judgment. (See Final Protocol, § 4 (all parties who commence an action in a circuit court or a tribal court must disclose whether there is any related action in another court)).


 As adopted in Syver, the first to file rule states that when more than one circuit court of this state may have jurisdiction over a matter, the court in which the action is first filed retains jurisdiction. Syver v. Hahn, 6 Wis. 2d 154, 95 N.W.2d 161 (1959).


 The conditions are set forth in Wis. Stat. § 806.245(l)(a) to (e).


 Section 5(f) of the Charter provides that any contract involving payment of tribal corporate monies in excess of $1,000.00 in any one (1) year must be approved by the Secretary of the United States Department of Interior or his duly authorized representative. In November 1993 the Defendant negotiated an employment contract (the 1993 Contract) with the Band to act as Gaming Manager at the Band's Casino. See *86Findings of Fact numbers 7 and 14. Bad River Findings of Fact, Conclusions of Law, and Order for Default Judgment (R. 103:51-55).


 In the Findings of Facts, Conclusions of Law and Order for Default Judgment, Judge Smart concluded that:
1. The Defendant was served with a Summons and the Second Amended Complaint on March 25, 1997; and
2. The Defendant failed to appear at the time stated in the Summons, thus warranting the entry of default judgment pursuant to Rule 112.2 of the Band's Rules of Civil Procedure. Bad River Findings of Fact, Conclusions of Law, and Order for Default Judgment (R. 103:51-55).


 See Finding of Fact of the Bad River Tribal Court Findings of Fact, Conclusions of Law and Order for Default Judgment (Finding of Fact number 3) (R. 103:51-55).


 When Teague was served with the tribal court's process, he had legal remedies available to avoid the effects of a default judgment. He could have filed an answer, moved for a stay, moved to dismiss, or litigated the merits. See Ness v. Digital Dial Communications, Inc., 227 Wis. 2d 592, 596 N.W2d 365 (1999).


 As discussed earlier, Wis. Stat. § 806.245 requires that the tribe which creates the tribal court must be organized under 25 U.S.C. 461 to 497, and be a court of record, for a tribal court judgment to be valid. In order for a tribal court judgment to be valid, the tribal court must have personal and subject matter jurisdiction, the judgment must be final, on the merits, procured without fraud, duress or coercion, in compliance with tribal court procedures, and the tribal court must comply with the Indian Civil Rights Act of 1968, 25 U.S.C. § 1301 to 1341. Nowhere in this statute does it require or give the state court authority to inquire further into the structure or rules of the tribal court. This statute ensures that a tribal court structure is in place, while recognizing tribal authority in these matters.